Ford, Judge:
The four suits listed in schedule “A,” attached hereto and made a part hereof, challenge the action of the collector of customs in classifying certain imported gloves under paragraph 1309 of the Tariff Act of 1930, as modified, and assessing duty thereon at the rate of 25 cents per pound, plus 32% per centum ad valorem.
Plaintiffs claim said merchandise to be properly dutiable at the rate of 30 per centum ad valorem under paragraph 915 of the Tariff Act of 1930, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, as made effective by T.D. 53877, as nylon gloves similar in use to cotton gloves, by virtue of the similitude provisions contained in paragraph 1559 of the Tariff Act of 1930, as amended.
It has been stipulated and agreed to, by and between counsel for the parties hereto, that the involved merchandise consists of nylon gloves, not made by any artificial process from cellulose, a cellulose hydrate, a compound of cellulose, or a mixture containing any of the foregoing; that the use to which the items marked “A” on the invoices are dedicated is similar to the use to which cotton gloves described in paragraph 915 of the Tariff Act of 1930, as modified, supra, as made effective by T.D. 53877, are dedicated.
Accepting the above stipulation as a statement of facts, we find and hold, as alleged by the plaintiffs, the items marked “A,” and initialed MW on the invoices by Examiner M. Weiner, to be properly dutiable at the rate of 30 per centum ad valorem under paragraph 915 of the Tariff Act of 1930, as modified, supra, as made effective by T.D. 53877, as nylon gloves, similar in use to gloves, in chief value of cotton, made of fabric knit on a warp-knitting or other machine, by virtue of the similitude provisions contained in paragraph 1559 of the Tariff Act of 1930.
*364To the extent indicated tbe specified claim in these suits is sustained; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be rendered accordingly.